Citation Nr: 1701135	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to January 1969 and from January 1971 to February 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for PTSD.  


FINDING OF FACT

A January 2017 statement by the Veteran's representative withdrew his appeal seeking service connection for PTSD; there is no allegation of error in fact or law in this matter remaining for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking service connection for PTSD; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the withdrawal of the appeal seeking service connection for PTSD, there is no need to discuss the impact of the VCAA on the matter, as any mandated notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing. Withdrawal can be by the appellant or by his/her representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202. 

In a January 2017 statement, the Veteran's representative withdrew his appeal seeking service connection for PTSD.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal seeking service connection for PTSD must be dismissed.


ORDER

The appeal seeking service connection for PTSD is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


